            Case MDL No. 2993 Document 67 Filed 03/17/21 Page 1 of 22




                    BEFORE THE UNITED STATES JUDICIAL PANEL
                         ON MULTIDISTRICT LITIGATION


    IN RE: CROP INPUTS ANTITRUST                      MDL No. 2993
    LITIGATION


    RESPONSE TO MOTION FOR TRANSFER OF ACTIONS PURSUANT TO 28 U.S.C. §
      1407 FOR COORDINATED OR CONSOLIDATED PRETRIAL PROCEEDINGS

        Pursuant to 28 U.S.C. § 1407 and Judicial Panel on Multidistrict Litigation Rule 6.2(a),

Plaintiffs Randi Handwerk, Dan Flaten, Ryan Bros., Inc., Michael J. Ryan, Leon Pfaff, B. Carlson,

Eagle Lake Farms Partnership, Brad DeKrey, Tyler Schultz, Hapka Farms, Inc., Amy Hapka,

Beeman Berry Farm, LLC, and Tom Burke Farms (“Plaintiffs”) support that portion of the

Movants’ motion seeking to consolidate numerous related antitrust actions (“Related Actions”)

filed in four different district courts to a single district court for pretrial proceedings.1 However,

Plaintiffs request that these Related Actions be transferred to and consolidated before the




1
  The Related Actions include the following: Handwerk v. Bayer Cropscience LP, et al., No.
0:21-cv-00351 (D. Minn.); Flaten v. Bayer Cropscience LP, et al., No. 0:21-cv-00404 (D.
Minn.); Ryan Bros., Inc. v. Bayer Cropscience LP, No. 0:21-cv-00433-MJD-TNL (D. Minn.);
Pfaff v. Bayer Cropscience LP, No. 0:21-cv-00462-MJD-TNL (D. Minn.); Carlson v. Bayer
CropScience LP, et al., No. 0:21-cv-00475-MJD-TNL (D. Minn.); Eagle Lake Farms
Partnership v. Bayer Cropscience LP, et al., No. 0:21-cv-00543 (D. Minn.); DeKrey v. Bayer
Cropscience LP, No. 21-cv-00639-SRN-BRT (D. Minn.); Schultz v. Bayer Cropscience LP, et
al., No. 0:21-cv-00681 (D. Minn.); Hapka Farms, Inc. v. Bayer Cropscience LP, et al., No. 0:21-
cv-00685 (D. Minn.); Beeman Berry Farm, LLC v. Bayer CropScience LP, et al., No. 0:21-cv-
00719 (D. Minn.); Piper v. Bayer Cropscience LP, et al., No. 3:21-cv-00021 (S.D. Ill.); Swanson
v. Bayer Cropscience LP, et al., No. 3:21-cv-00046 (S.D. Ill.); Lex v. Bayer Cropscience LP, et
al., No. 3:21-cv-00122 (S.D. Ill.); Duncan v. Bayer Cropscience LP, et al., No. 3:21-cv-00158
(S.D. Ill.); Jones Planting Co. III v. Bayer Cropscience LP, et al., No. 3:21-cv-00173 (S.D. Ill.);
Canjar v. Bayer Cropscience LP, et al., No. 3:21-cv-00181 (S.D. Ill.); Vienna Eqho Farms v.
Bayer Cropscience LP, et al., No. 3:21-cv-00204 (S.D. Ill.); Budde v. Syngenta Corporation, et
al., No. 2:21-cv-02095 (D. Kan.); and Tom Burke Farms v. Bayer Cropscience LP, et al., No.
2:21-cv-01049-KSM (E.D. Pa.).
                                                  1
            Case MDL No. 2993 Document 67 Filed 03/17/21 Page 2 of 22




Honorable Michael J. Davis in the District of Minnesota, before whom Plaintiffs’ actions are

currently pending.

                                        INTRODUCTION

       All Related Actions—now numbering nineteen—are based on the same alleged conduct,

overlapping facts and stories, and the same or similar legal theories. At bottom, each plaintiff

alleges that BASF Corporation, Corteva, Inc., Cargill Incorporated, Bayer CropScience, LP, Bayer

CropScience, Inc., Syngenta Corporation, Winfield Solutions, LLC, Univar Solutions, Inc.,

Federated Co-Operatives Ltd., CHS Inc., Nutrien Ag Solutions Inc., Growmark Inc., Growmark

FS, LLC, Simplot AB Retail Sub, Inc., and Tenkoz, Inc. (collectively, “Defendants”) engaged in

a course of anticompetitive conduct, including a group boycott and price fixing, in the

manufacturing, wholesaling, and retailing of seeds and crop protection chemicals such as

fungicides, herbicides, and insecticides (collectively, “Crop Inputs”). The Related Actions thus

reflect common questions of fact and law such that transfer and consolidation are warranted.

Transfer and consolidation are also appropriate here because many of the Related Actions are

nationwide class actions and because all of the Related Actions request injunctive relief such that

the Related Actions’ resolution will produce effects that are wide-reaching in scope.

       The just and efficient management of these Related Actions would best be served by

transfer and consolidation in a single forum before the Honorable Michael J. Davis. The District

of Minnesota provides the most appropriate transferee forum for pre-trial purposes, given that: (1)

it is home to the most Defendants of any district (three compared to zero in the Southern District

of Illinois); (2) it is centrally located, easily accessible and close to Canada, whose government is

conducting a concurrent investigation, and which is home to another Defendant; (3) the District of

Minnesota and Judge Davis specifically are experienced and well-equipped to handle this



                                                 2
            Case MDL No. 2993 Document 67 Filed 03/17/21 Page 3 of 22




agricultural antitrust class action; (4) a majority of cases (10 out of 19) have been filed in the

District of Minnesota; and (5) every plaintiff, except those that filed in Illinois, supports transfer

to the District of Minnesota. This Panel should, therefore, consolidate and transfer the cases to the

District of Minnesota.

                                         BACKGROUND

       Defendants are manufacturers, wholesalers, and retailers of Crop Inputs. The Related

Actions allege that Defendants are the dominant manufacturers and sellers of Crop Inputs, and that

Defendants have engaged in a comprehensive scheme of anticompetitive conduct to maintain their

dominant market position and to fix prices at supracompetitive levels. The Related Actions allege

that Defendants’ contracts require strict confidentiality and prohibit the disclosure of

manufacturers’ or wholesalers’ prices or any incentives, rebates, or commissions, and the

disclosure to consumers of the prices at which retailers sell the exact same Crop Inputs to farmers

in other locations.

       Online Crop Inputs sales platforms, including Farmers Business Network (“FBN”) and

AgVend, began emerging in 2014 with the aim of modernizing the Crop Inputs market, increasing

price transparency, and providing farmers access to Crop Inputs directly from manufacturers by

avoiding the opaque and inefficient distribution systems of wholesalers and retailers. Defendants

organized a group boycott of these online Crop Inputs sales platforms because they posed a threat

to Defendants’ market position and price control. Defendants agreed to refuse to sell Crop Inputs

to online sales platforms and to enforce strict disciplinary measures on any entity failing to comply

with the boycott. As a result of this anticompetitive conduct, online Crop Inputs sales platforms

were unable to obtain name-brand Crop Inputs products to sell and consumers were deprived of a

lower cost option for purchasing Crop Inputs. Furthermore, Defendants have been able to maintain



                                                  3
             Case MDL No. 2993 Document 67 Filed 03/17/21 Page 4 of 22




and extract supracompetitive prices for their Crop Inputs products by eliminating online Crop

Inputs sales platforms as a competitive threat. Numerous consumers of Crop Inputs have brought

suits alleging that Defendants have engaged in related forms of anticompetitive conduct. The

Related Actions have been brought by purchasers from Defendants on behalf of nationwide

classes.

         Three of the defendants named in the Related Actions—Cargill Inc., Winfield Solutions

LLC, and CHS Inc.—are headquartered in Minnesota and, as a result, a significant number of

witnesses and amount of evidence are located in the District of Minnesota. A majority of the

nineteen related actions have been filed in the District of Minnesota. In addition, every plaintiff

except for those that filed in Illinois supports centralization in the District of Minnesota. As

explained herein, all factors support transfer to the District of Minnesota.2 Accordingly, the Panel

should transfer the related actions to the District of Minnesota for consolidated or coordinated

proceedings.

                                          ARGUMENT

    I.   The Panel Should Consolidate the Related Actions Pursuant to 28 U.S.C. § 1407

         The Related Actions easily fall within the types of cases that the Panel consolidates for

pretrial proceedings. The Related Actions presently are pending in four separate judicial districts.

Transfer and consolidation are appropriate because the factual allegations in the nineteen Related




2
  Movants claim that the “most advanced action” is pending in the Southern District of Illinois,
based on the filing of a consolidated complaint that includes some, but not all, of the actions on
file in that District. (Movants’ Mem. at 4-5). Movants’ consolidated complaint did not make any
substantive additions to the previously filed S.D. Ill. complaints, except to incorporate facts and
legal theories first asserted in the Handwerk Complaint, including facts relating to the FTC’s
subpoena to Defendant Corteva and claims under the Connecticut Antitrust Act and West
Virginia Antitrust Act. Movants’ proceedings have not advanced past the other Related Actions
in any material manner.
                                                 4
             Case MDL No. 2993 Document 67 Filed 03/17/21 Page 5 of 22




Actions unquestionably overlap. Under 28 U.S.C. § 1407, when actions “involving one or more

common questions of fact are pending in different districts,” the Panel may transfer the cases to a

single district for consolidated pretrial proceedings. 28 U.S.C. § 1407(a). The Panel “shall” order

transfer and consolidation when it determines that a transfer “will be for the convenience of parties

and witnesses and will promote the just and efficient conduct of such actions.” Id. Each of these

criteria is easily satisfied here.

            A. The Related Actions Involve Common Questions of Fact and Law

        Where antitrust class actions involve common questions of fact, this Panel has found that

“centralization under Section 1407 will serve the convenience of the parties and witnesses and

promote the just and efficient conduct of this litigation” and is “necessary in order to avoid

duplication of discovery, prevent inconsistent or repetitive pretrial rulings, and conserve the

resources of the parties, their counsel and the judiciary.” In re Visa/MasterCard Antitrust Litig.,

295 F. Supp. 2d 1379, 1380 (J.P.M.L. 2003). The Related Actions make overlapping factual

allegations and requests for relief. In addition to alleging a common course of unlawful conduct

under Section 1 of the Sherman Act by Defendants, among other statutes and causes of action, all

of the Related Actions are class actions that are nationwide in scope, and all seek equitable relief.

While some of the allegations vary at the margins, each of the Related Actions rest on core factual

allegations and legal theories that overlap with the anticompetitive, group boycott conduct alleged

in the complaints filed by Plaintiffs in the United States District Court for the District of Minnesota.

The overlap among the Related Actions includes the following:

           All plaintiffs assert claims under Section 1 of the Sherman Act, among other statutes

            and causes of action;

           All plaintiffs request injunctive relief;


                                                   5
            Case MDL No. 2993 Document 67 Filed 03/17/21 Page 6 of 22




           All plaintiffs seek damages; and

           The putative classes overlap in whole or in part.

            B. Consolidation Is Necessary to Coordinate and Avoid Inconsistent Rulings

        The Related Actions present common factual and legal issues, the resolution of which will

have ramifications that are nationwide in scope and effect. Because many of the Related Actions

are nationwide class actions, consolidation should occur so that lead counsel is appointed only

once for each class, in order to avoid a potential reverse auction. All of the Related Actions involve

requests for injunctive relief; and the only sensible procedure is that this relief, which will be

nationwide in its applicability if granted, is adjudicated in the context of consistent pre-trial rulings

and procedures across the Related Actions.

        The Panel has repeatedly found antitrust class action cases, like these Related Actions, to

be appropriate for consolidation to eliminate duplicative discovery and prevent inconsistent

pretrial rulings. See In re Libor-Based Fin. Instruments Antitrust Litig., 802 F. Supp. 2d 1380

(J.P.M.L. 2011); In re TFT-LCD (Flat Panel) Antitrust Litig., 483 F. Supp. 2d 1353 (J.P.M.L.

2007); In re Int’l Air Transp. Surcharge Antitrust Litig., 460 F. Supp. 2d 1377 (J.P.M.L. 2006).

            C. Transfer Would Be Convenient for the Parties and Witnesses and Would
               Promote Judicial Efficiency

        Transfer and coordination would preserve judicial resources and promote efficiency. It

would be a waste of judicial resources to have multiple judges address the same factual and legal

issues simultaneously. It would be equally wasteful to have the parties and their counsel litigating

the same issues in multiple forums. The Panel has found that the convenience requirement is met

when transfer and consolidation or coordination prevent duplicative discovery and inconsistent

pretrial rulings. See In re Commodity Exchange, Inc., Gold Futures & Options Trading Litig., 38

F. Supp. 3d 1394, 1395 (J.P.M.L. 2014) (“Centralization will eliminate duplicative discovery . . .

                                                   6
            Case MDL No. 2993 Document 67 Filed 03/17/21 Page 7 of 22




prevent inconsistent pretrial rulings, and conserve the resources of the parties, their counsel, and

the judiciary.”). Centralizing the Related Actions for pretrial proceedings will eliminate

duplicative discovery because the plaintiffs in the Related Actions will seek to develop similar

evidence, including evidence of Defendants’ alleged group boycott. See In re Keurig Green

Mountain Single-Serve Coffee Antitrust Litig., 24 F. Supp. 3d 1361, 1363 (J.P.M.L. 2014) (holding

that “[c]entralization will eliminate duplicative discovery; prevent inconsistent pretrial rulings

(particularly with respect to class certification and preliminary injunctive relief); and conserve the

resources of the parties, their counsel and the judiciary.”); In re Online DVD Rental Antitrust Litig.,

609 F. Supp. 2d 1376, 1377 (J.P.M.L. 2009) (“These actions share factual questions arising out of

allegations that defendants conspired to divide the online DVD rental market in violation of federal

antitrust laws. Centralization will eliminate duplicative discovery; prevent inconsistent pretrial

rulings, including with respect to class certification; and conserve the resources of the parties, their

counsel, and the judiciary.”).

 II.    The Related Actions Should Be Consolidated in and Transferred to the District of
        Minnesota
        The Panel should transfer the Related Actions to the District of Minnesota, which is the

home to the most Defendants of any district, easily accessible and located in close proximity to

Canada where a related government investigation is occurring, has the capacity and experience to

handle an agricultural antitrust class action of this size, and is supported by the majority of the

cases (10 out of 19) and every plaintiff other than those that filed in the Southern District of Illinois.

            A. The District of Minnesota Is the Most Appropriate Transferee Forum and Is
               the Most Convenient for the Parties and Witnesses

        The District of Minnesota is best suited to oversee this MDL. The Panel has often looked

to the location of a defendant’s headquarters to determine the proper transferee forum. See In re

Medtronic, Inc. Sprint Fidelis Leads Prods. Liab. Litig., 536 F. Supp. 2d 1375, 1376 (J.P.M.L.

                                                    7
            Case MDL No. 2993 Document 67 Filed 03/17/21 Page 8 of 22




2008) (transferring actions to the District of Minnesota, the location of the defendant’s

headquarters); In re St. Jude Medical, Inc., Silzone Heart Valves Prods. Liab. Litig., MDL No.

1396, 2001 WL 36292052, at *1 (J.P.M.L. Apr. 18, 2001) (transferring actions to the District of

Minnesota, the location of the defendant’s headquarters); see also In re Farxiga (Dapagliflozin)

Prods. Liab. Litig., 273 F. Supp. 3d 1380, 1382 (J.P.M.L. 2017) (transferring actions to the

Southern District of New York, the location of the defendant’s headquarters). Three of the

defendants—Cargill Inc., Winfield Solutions LLC, and CHS Inc.—are headquartered in the

District. Thus, the District of Minnesota has a “nexus” to the litigation because it will likely be the

location where relevant witnesses and documents are located. This nexus weighs in favor of

transfer there. See e.g., In re Delphi Corp. Sec., Derivative & “Erisa” Litig., 403 F. Supp. 2d 1358,

1360 (J.P.M.L. 2005) (selecting district with “a significant nexus to the litigation” because “[t]his

district is where many relevant documents and witnesses are likely to be found, inasmuch as

[defendant’s] principal place of business is located there.”); In re Midland Credit Mgmt., Inc., Tel.

Consumer Prot. Act Litig., 818 F. Supp. 2d 1377, 1378 (J.P.M.L. 2011) (selecting the district with

“a nexus to the allegations given the location of the defendants there, and relevant documents and

witnesses likely will be found there.”). In contrast, only two Defendants reside in Illinois and

neither are located within the Southern District—Defendant Univar Solutions is headquartered

in the Northern District of Illinois, and Defendant Growmark is headquartered in the Central

District of Illinois. The District of Minnesota has the strongest nexus to the Related Actions and is

the most appropriate transferee forum.

       In addition, the ongoing investigation in Canada will play a central role in this consolidated

litigation. Because this litigation also has a nexus to an ongoing investigation in Canada, as well

as a defendant headquartered in Canada, Minnesota is an easily accessible, geographically central



                                                  8
            Case MDL No. 2993 Document 67 Filed 03/17/21 Page 9 of 22




location for the parties and witnesses who may be located in Canada. See In re Nat’l Hockey

League Players’ Concussion Injury Litig., 49 F. Supp. 3d 1350, 1350 (J.P.M.L. 2014) (finding that

Minnesota “provides a geographically central location for parties and witnesses, many of whom

may be located in nearby Canada.”).

        Moreover, the District of Minnesota has considerable expertise handling the myriad issues

presented by complex, multidistrict litigation, and is well-equipped to handle this complex action.

The Panel has transferred over 45 MDLs to the District of Minnesota.3 As the Panel has previously

recognized, the District of Minnesota “possesses the necessary resources, facilities, and technology

to sure-handedly devote the substantial time and effort to pretrial matters that [a] complex [MDL]

docket is likely to require.” In re Baycol Prods. Liab. Litig., 180 F. Supp. 2d 1378, 1380 (J.P.M.L.

2001). The District of Minnesota is also familiar with handling antitrust class actions related to

agricultural issues with two such class actions currently pending in the district. See, e.g., In re Pork

Antitrust Litig., No. 18-cv-01776-JRT-HB (D. Minn.); In re DPP Beef Litig., No. 0:20-cv-01319-

JRT-HB (D. Minn.).

        The District of Minnesota’s caseload will not be overburdened by the addition of this

multidistrict litigation; as would the Southern District of Illinois. As of September 30, 2020, the

number of pending actions per judgeship in the District of Minnesota was 444, which is

significantly less than the 569 pending actions per judgeship in the Southern District of Illinois.4




3
  Multidistrict Litigation Terminated Through September 30, 2020, at 37-38 (available at
https://www.jpml.uscourts.gov/sites/jpml/files/Cumulative%20Terminated%202020_0.pdf);
MDL Statistics Report – Distribution of Pending MDL Dockets by District, at 3 (available at
https://www.jpml.uscourts.gov/sites/jpml/files/Pending_MDL_Dockets_By_District-January-15-
2021.pdf).
4
  See U.S. District Courts-Combined Civil and Criminal Federal Court Management Statistics
(Sept. 30, 2020) (available at https://www.uscourts.gov/statistics/table/na/federal-court-
management-statistics/2020/09/30-1).
                                                   9
           Case MDL No. 2993 Document 67 Filed 03/17/21 Page 10 of 22




       Finally, the District of Minnesota is a convenient forum for all parties, witnesses, and their

counsel. A major international airport serves Minneapolis. The Panel has previously found that the

District of Minnesota is a geographically central location that is well-suited for nationwide

litigation. In re CenturyLink Residential Customer Billing Disputes Litig., 280 F. Supp. 3d 1383

(J.P.M.L. 2017) (“Minneapolis offers a central, readily accessible venue for all parties.”); In re:

Target Corp. Customer Data Sec. Breach Litig., 11 F. Supp. 3d 1338, 1339 (J.P.M.L. 2014)

(“[T]he District of Minnesota is easily accessible and relatively centrally located for the parties to

this litigation, which is nationwide in scope.”); see also In re Medtronic, Inc. Sprint Fidelis Leads

Prods. Liab. Litig., 536 F. Supp. 2d at 1376.

           B. Judge Davis Is Experienced in Antitrust Litigation and Has the Capacity to
              Efficiently Handle This MDL

       The Panel has recognized that Judge Davis is “an able and experienced jurist who has

skillfully handled a number of other MDLs.” In re CenturyLink Residential Customer Billing

Disputes Litig., 280 F. Supp. 3d at 1385. Judge Davis has significant experience effectively

managing complex, multidistrict proceedings, one of which began with over 9,000 actions. See,

e.g., In re Baycol Prods. Liab. Litig., MDL No. 1431. In addition to experience with MDLs, Judge

Davis possesses experience in adjudicating complex class action litigation and antitrust litigation

in particular. See, e.g., Plymouth Cnty. Ret. Sys. v. Patterson Cos. Inc. et al., No. 0:18-cv-00871

(D. Minn.). Given the complexity of the Crop Inputs litigation, which involves questions of

antitrust jurisprudence under both federal and state law against fifteen defendants, Judge Davis’

experience is invaluable. Having recently successfully concluded the CenturyLink MDL in under

four years, Judge Davis has the demonstrated experience and skill to take on this MDL.




                                                 10
            Case MDL No. 2993 Document 67 Filed 03/17/21 Page 11 of 22




            C. The Majority of Cases Support Transfer to the District of Minnesota

        Related Actions are now pending in four separate jurisdictions—ten in the District of

Minnesota, seven in the Southern District of Illinois, and one each in the District of Kansas and

the Eastern District of Pennsylvania. As of the date of this filing, all ten out of the cases pending

in the District of Minnesota and the two actions filed in the District of Kansas and the Eastern

District of Pennsylvania support transfer to the District of Minnesota. Therefore, the majority—

twelve of the nineteen filed actions—support transfer to the District of Minnesota. See In re

CenturyLink Residential Customer Billing Disputes Litig., 280 F. Supp. 3d at 1385 (transferring to

District of Minnesota where such transfer “is supported, albeit in the alternative, by both moving

defendants and a majority of responding plaintiffs.”); In re Air Crash Near Athens, Greece, on

Aug. 14, 2005, 435 F. Supp. 2d 1340, 1342 (J.P.M.L. 2006) (transferring to district that “contains

the majority of the actions in this litigation.”).

            D. The District of Minnesota Is A Proper Transferee District Notwithstanding
               One Defendant’s Forum-Selection Clause

        After the Movants filed the present motion on February 24, 2021, Defendants Bayer

CropScience LP and Bayer CropScience Inc. (collectively, “Bayer”) filed motions in some of the

individual related actions to transfer venue to the United States District Court for the Eastern

District of Missouri pursuant to 28 U.S.C. § 1404(a), based on a forum-selection clause contained

in “Technology/Stewardship” agreements purportedly entered into between certain plaintiffs and

the Monsanto Company. Although Bayer argues that these agreements with the Monsanto

Company require at least certain plaintiffs to litigate their claims against Bayer in the Eastern

District of Missouri, the applicability and enforceability of the forum-selection clauses in these

“Technology/Stewardship” agreements to the plaintiffs and their claims in these Actions is tenuous


                                                     11
           Case MDL No. 2993 Document 67 Filed 03/17/21 Page 12 of 22




at best.5 However, the Panel need not reach these issues because, even assuming the forum-

selection clauses are valid (Plaintiffs do not believe they are), the Panel has the authority pursuant

to § 1407 to consolidate and transfer actions “notwithstanding the provisions of section 1404,” and

should do so given the factors cited above that favor the operation of section 1407 over section

1404. 28 U.S.C. § 1407(h).

       The J.P.M.L.’s ability to centralize actions for pre-trial purposes is not limited by a forum-

selection clause. See, e.g., In re Park W. Galleries, Inc., Mktg. & Sales Practices Litig., 655 F.

Supp. 2d 1378, 1379 (J.P.M.L. 2009) (“When civil actions satisfy the criteria set forth in 28 U.S.C.

§ 1407(a), the statute authorizes the Panel to centralize those actions (as well as any subsequently

identified tag-along actions) in ‘any district.’ ‘[C]ontractual forum selection clauses [thus] do not

limit the Panel’s authority with respect to the selection of [a] transferee district’”) (citations and

quotations omitted).

       Although a party might hope to avoid this uncertainty through the use of a forum-
       selection clause, such a clause does not limit the Panel’s authority to select an MDL
       court. Because Section 1407(a) provides that cases may be consolidated “in any
       district,” the Panel has consistently held that it is not required to abide by the terms
       of a forum-selection clause. In In re Medical Resources Securities Litigation, the
       Panel explained that “contractual forum selection clauses do not limit the Panel’s
       authority with respect to the selection of a transferee district.”

Jordan Bock, All Disputes Must Be Brought Here: Atlantic Marine and the Future of Multidistrict

Litigation, 106 CALIF. L. REV. 1657, 1673-74 (2018) (quoting In re Med. Res. Sec. Litig., MDL

No. 1247, 1998 U.S. Dist. LEXIS 15832, at *3 (J.P.M.L. Oct. 7, 1998)). See also In re Disposable

Contact Lens Antitrust Litig., 109 F. Supp. 3d 1369, 1371 (J.P.M.L. June 8, 2015) (“[Defendant’s]



5
  There are numerous reasons the forum-selection clauses do not apply. Without limitation, those
clauses do not apply to the conduct at issue by Bayer or all its crop inputs, much less the conduct
of or crop inputs sold by any of the other defendants. Furthermore, the public and private
interests which must be factored into the mandatory § 1404 analysis weigh against Bayer’s
requested transfer.
                                                 12
            Case MDL No. 2993 Document 67 Filed 03/17/21 Page 13 of 22




forum selection clause does not affect our authority to transfer [it] to the Middle District of

Florida.”); In re Qualcomm Antitrust Litig., 273 F. Supp. 3d 1373, (J.P.M.L. 2017) (“forum

selection clauses do not limit the Panel’s authority under Section 1407”).

        Regardless, transfer to the Eastern District of Missouri does not make sense here for several

reasons. First, there are real questions as to whether the forum-selection clause is valid or

applicable to this dispute. Second, even assuming arguendo the forum-selection clause is valid,

Bayer concedes in its § 1404 motions that the related actions include non-signatories to the forum-

selection clauses, and therefore the district courts must decide whether to transfer the entire case

or sever the claims against Bayer and transfer only those claims—a fraught notion given that

Plaintiffs’ antitrust allegations place Defendants squarely into the same joint-and-several liability

boat. Severance, of course, would only compound the reasons in favor of consolidation in one

district. The practical reality is that the related actions are subject to consolidation as a result of

multidistrict litigation, and the Panel is not constrained by a forum-selection clause that is

applicable (if at all) only to Bayer and not the other thirteen defendants. Third, the only connection

to the Eastern District of Missouri is the presence of the Bayer defendants in that district. No other

defendant is located in that district, not a single case has been filed in that district, and no plaintiffs

support transfer to the Eastern District of Missouri. The Bayer Defendants’ § 1404 motions simply

ignore the well-recognized policy considerations guiding this Panel’s adherence to electing the

most convenient district based on the aggregation of pre-trial contacts the parties and allegations

have with and near that district.

        Thus, because there is a pending motion for centralization under § 1407 and numerous

anticipated tag-along actions, transfer of venue under § 1404 is unreasonable and defeats the

interests of judicial economy. Bayer’s forum-selection clause is not determinative of the § 1407



                                                    13
           Case MDL No. 2993 Document 67 Filed 03/17/21 Page 14 of 22




analysis and does not weigh in favor of transfer to the Eastern District of Missouri, especially given

the significant number of named defendants that are not a party to the forum-selection clause, the

fact that no cases have been filed in the Eastern District of Missouri and no plaintiffs support

transfer to the Eastern District of Missouri, and none of the other thirteen defendants are located

in that district. For all the reasons stated above, the District of Minnesota is the most appropriate

transferee forum.

           E. Any Subsequently Filed Tag-Along Actions Should Be Transferred to the
              District of Minnesota

       Plaintiffs anticipate that additional complaints may be filed in the coming weeks. Plaintiffs

respectfully request that any such subsequently filed actions be treated as tagalong actions under

Rule 7.4 of the Rules of Procedure of the Judicial Panel on Multidistrict Litigation, subject to

consolidation in the same venue as these actions in order to “promote the just and efficient conduct

of the cases.” 28 U.S.C. § 1407.

                                          CONCLUSION

       For the foregoing reasons, Plaintiffs respectfully request that the Panel transfer the Related

Actions to a single district court for consolidated or coordinated pretrial proceedings under 28

U.S.C. § 1407. Plaintiffs specifically request that the Panel order the cases transferred to the

District of Minnesota and consolidated before the Honorable Michael J. Davis.

Dated: March 17, 2021                          Respectfully submitted,

                                               /s/ Daniel E. Gustafson
                                               Daniel E. Gustafson (MN Lic. #202241)
                                               Daniel C. Hedlund (MN Lic. #258337)
                                               Michelle J. Looby (MN Lic. #0388166)
                                               Daniel J. Nordin (MN Lic. #0392393)
                                               Mickey L. Stevens (MN Lic. #0398549)
                                               GUSTAFSON GLUEK PLLC
                                               Canadian Pacific Plaza
                                               120 South Sixth Street, Suite 2600
                                               Minneapolis, MN 55402
                                                 14
Case MDL No. 2993 Document 67 Filed 03/17/21 Page 15 of 22




                          Telephone: (612) 333-8844
                          Fax: (612) 339-6622
                          dgustafson@gustafsongluek.com
                          dhedlund@gustafsongluek.com
                          mlooby@gustafsongluek.com
                          dnordin@gustafsongluek.com
                          mstevens@gustafsongluek.com

                          Counsel for Plaintiffs Randi Handwerk, Dan Flaten,
                          Leon Pfaff, and Eagle Lake Farms Partnership

                          Joseph W. Cotchett
                          Adam J. Zapala
                          Karin B. Swope
                          Elizabeth T. Castillo
                          James G.B. Dallal
                          Reid W. Gaa
                          COTCHETT, PITRE & MCCARTHY, LLP
                          840 Malcolm Road, Suite 200
                          Burlingame, CA 94010
                          Tel: (650) 697-6000
                          Fax: (650) 697-0577
                          jcotchett@cpmlegal.com
                          azapala@cpmlegal.com
                          kswope@cpmlegal.com
                          ecastillo@cpmlegal.com
                          jdallal@cpmlegal.com
                          rgaa@cpmlegal.com

                          Counsel for Plaintiff Randi Handwerk

                          Michael R. Cashman (MN Lic. #206945)
                          Anne T. Regan (MN Lic. #0333852)
                          Nathan D. Prosser (MN Lic. #0329745)
                          HELLMUTH & JOHNSON PLLC
                          8050 West 78th Street
                          Edina, MN 55439
                          Telephone: (952) 941-4005
                          Facsimile: (952) 941-2337
                          aregan@hjlawfirm.com
                          nprosser@hjlawfirm.com

                          Counsel for Plaintiffs Randi Handwerk, Michael J.
                          Ryan & Ryan Bros., Inc.




                            15
Case MDL No. 2993 Document 67 Filed 03/17/21 Page 16 of 22




                          Joseph Goldberg
                          Vincent J. Ward
                          Frank T. Davis
                          Josh B. Ewing
                          FREEDMAN BOYD HOLLANDER
                          GOLDBERG URIAS & WARD P.A.
                          20 First Plaza, Suite 700
                          Albuquerque, NM 87102
                          Telephone: (505) 305-1263
                          jg@fbdlaw.com
                          vwj@fbdlaw.com
                          ftd@fbdlaw.com
                          jbe@fbdlaw.com

                          Counsel for Plaintiff Randi Handwerk

                          Richard M. Paul III
                          Ashlea G. Schwarz
                          PAUL LLP
                          601 Walnut Street, Suite 300
                          Kansas City, MO 64106
                          Telephone: 816-984-8100
                          Fax: 816-984-8101
                          Rick@PaulLLP.com
                          Ashlea@PaulLLP.com

                          Counsel for Plaintiff Dan Flaten

                          Drew R. Ball
                          Steve McCann
                          BALL & MCCANN, P.C.
                          161 North Clark Street, Suite 1600
                          Chicago, Illinois 60601
                          Telephone: (872) 205-6556
                          Fax: (872) 204-0244
                          Drew@BallMcCannLaw.com
                          Steve@BallMcCannLaw.com

                          Counsel for Plaintiffs Michael J. Ryan & Ryan
                          Bros., Inc.




                            16
Case MDL No. 2993 Document 67 Filed 03/17/21 Page 17 of 22




                          Robert J. Gralewski, Jr.
                          Samantha L. Greenberg
                          KIRBY McINERNEY LLP
                          600 B Street, Suite 2110
                          San Diego, CA 92101
                          Telephone: (619) 784-1442
                          bgralewski@kmllp.com
                          sgreenberg@kmllp.com

                          Counsel for Plaintiff Leon Pfaff

                          Kenneth A. Wexler
                          Mark R. Miller
                          Melinda J. Morales
                          WEXLER WALLACE LLP
                          55 W. Monroe Street, Suite 3300
                          Chicago, Illinois 60603
                          Tel: (312) 346-2222
                          Fax: (312) 346-0022
                          kaw@wexlerwallace.com
                          mrm@wexlerwallace.com
                          mjm@wexlerwallace.com

                          Counsel for Plaintiff Leon Pfaff

                          Timothy D. Battin
                          Christopher V. Le
                          STRAUS & BOIES, LLP
                          4041 University Drive, Suite 500
                          Fairfax, VA 22030
                          Tel: (703) 764-8700
                          tbattin@straus-boies.com
                          cle@straus-boies.com

                          Counsel for Plaintiff Leon Pfaff

                          David M. Cialkowski (MN Lic. #306526)
                          Brian C. Gudmundson (MN Lic. #336695)
                          Alyssa J. Leary (MN Lic. #397552)
                          ZIMMERMAN REED LLP
                          1100 IDS Center, 80 S. 8th St.
                          Minneapolis, MN 55402
                          Telephone: (612) 341-0400
                          david.cialkowski@zimmreed.com
                          brian.gudmundson@zimmreed.com
                          alyssa.leary@zimmreed.com

                            17
Case MDL No. 2993 Document 67 Filed 03/17/21 Page 18 of 22




                          Hart L. Robinovitch (MN Lic. #240515)
                          ZIMMERMAN REED LLP
                          14646 N. Kierland Blvd., Suite 145
                          Scottsdale, AZ 85254
                          Telephone: (480) 348-6415
                          hart.robinovitch@zimmreed.com

                          Counsel for Plaintiffs B. Carlson and Brad DeKrey

                          E. Powell Miller
                          Sharon S. Almonrode
                          William Kalas
                          Dennis A. Lienhardt
                          THE MILLER LAW FIRM PC
                          950 West University Drive,
                          Rochester, Michigan 48307
                          Telephone: (248) 841-2200
                          epm@miller.law
                          ssa@miller.law
                          wk@miller.law
                          dal@miller.law

                          Counsel for Plaintiff Brad DeKrey

                          Jeffrey B. Gittleman
                          Chad A. Carder
                          BARRACK, RODOS & BACINE
                          3300 Two Commerce Square
                          2001 Market Street
                          Philadelphia, PA 19103
                          Telephone: (215) 963-0600
                          Fax: (215) 963-0838
                          jgittleman@barrack.com
                          ccarder@barrack.com

                          Counsel for Plaintiff Eagle Lake Farms Partnership




                            18
Case MDL No. 2993 Document 67 Filed 03/17/21 Page 19 of 22




                          John G. Emerson
                          EMERSON FIRM, PLLC
                          2500 Wilcrest, Suite 300
                          Houston, TX 77042
                          Telephone: (800)-551-8649
                          Fax: (501) 286-4659
                          jemerson@emersonfirm.com

                          Counsel for Plaintiff Eagle Lake Farms Partnership

                          Karl L. Cambronne (MN Lic. #14321)
                          Bryan L. Bleichner (MN Lic. #0326689)
                          Jeffrey D. Bores (MN Lic. #227699)
                          Christopher P. Renz (MN Lic. #0313415)
                          CHESTNUT CAMBRONNE PA
                          100 Washington Avenue South, Suite 1700
                          Minneapolis, MN 55401
                          Telephone: (612) 339-7300
                          Fax: (612) 336-2940
                          kcambronne@chestnutcambronne.com
                          bbleichner@chestnutcambronne.com
                          jbores@chestnutcambronne.com
                          crenz@chestnutcambronne.com

                          Counsel for Plaintiff Tyler Schultz

                          Wilbert B. Markovits
                          Terence R. Coates
                          MARKOVITS, STOCK & DEMARCO, LLC
                          3825 Edwards Road, Ste. 650
                          Cincinnati, OH 45209
                          Telephone: (513) 651-3700
                          Fax: (513) 665-0219
                          bmarkovits@msdlegal.com
                          tcoates@msdlegal.com

                          Counsel for Plaintiff Tyler Schultz

                          Mark Reinhardt (MN Lic. # 90530)
                          Garrett D. Blanchfield (MN Lic. #209855)
                          Roberta A. Yard (MN Lic. #322295)
                          REINHARDT WENDORF & BLANCHFIELD
                          332 Minnesota Street, Suite W1050
                          St. Paul, MN 55101
                          Telephone: (651) 287-2100
                          Fax: 651) 287-2103

                            19
Case MDL No. 2993 Document 67 Filed 03/17/21 Page 20 of 22




                          m.reinhardt@rwblawfirm.com
                          g.blanchfield@rwblawfirm.com
                          r.yard@rwblawfirm.com

                          Counsel for Plaintiffs Hapka Farms Inc. & Amy
                          Hapka

                          Simon B. Paris, Esq.
                          Patrick Howard, Esq.
                          SALTZ, MONGELUZZI, & BENDESKY, P.C.
                          1650 Market Street, 52nd Floor
                          Philadelphia, PA 19103
                          Telephone: (215) 496-8282
                          Facsimile: (215) 496-0999
                          sparis@smbb.com
                          phoward@smbb.com

                          Counsel for Plaintiff Tom Burke Farms

                          Roberta D. Liebenberg (PA ID # 31738)
                          Gerard A. Dever (PA ID # 85291)
                          Jessica D. Khan (PA ID # 208875)
                          FINE, KAPLAN AND BLACK, RPC
                          One South Broad Street, 23rd Floor
                          Philadelphia, PA 19107
                          Telephone: (215) 567-6565
                          Facsimile: (215) 568-5872
                          rliebenberg@finekaplan.com
                          gdever@finekaplan.com
                          jkhan@finekaplan.com

                          Counsel for Plaintiff Tom Burke Farms

                          Michael J. Boni (PA ID # 52983)
                          Joshua D. Snyder (PA ID # 88657)
                          BONI, ZACK & SNYDER LLC
                          15 St. Asaphs Road
                          Bala Cynwyd, PA 19004
                          Telephone: (610) 822-0200
                          Facsimile: (610) 822-0206
                          mboni@bonizack.com
                          jsnyder@bonizack.com

                          Counsel for Plaintiff Tom Burke Farms




                            20
Case MDL No. 2993 Document 67 Filed 03/17/21 Page 21 of 22




                          Dianne M. Nast (PA ID # 24424)
                          NASTLAW LLC
                          1101 Market Street, Suite 2801
                          Philadelphia, Pennsylvania 19107
                          Telephone: (215) 923-9300
                          Facsimile: (215) 923-9302
                          dnast@nastlaw.com

                          Counsel for Plaintiff Tom Burke Farms

                          Rhett A. McSweeney (MN Lic. #269542)
                          Jonathan R. Mencel (MN Lic. #390056)
                          MCSWEENEY LANGEVIN
                          2116 Second Avenue South
                          Minneapolis, MN 55404
                          Telephone: (612) 746-4646
                          Fax: (612) 454-2678
                          ram@westrikeback.com
                          jon@westrikeback.com
                          filing@westrikeback.com

                          Counsel for Plaintiff Beeman Berry Farm, LLC

                          William G. Caldes
                          Jeffrey J. Corrigan
                          Jeffrey L. Spector
                          Icee N. Etheridge
                          SPECTOR ROSEMAN & KODROFF, P.C.
                          2001 Market Street, Suite 3420
                          Philadelphia, PA 19103
                          Telephone: (215) 496-0300
                          Fax: (215) 496-6611
                          bcaldes@srkattorneys.com
                          jcorrigan@srkattorneys.com
                          jspector@srkattorneys.com
                          ietheridge@srkattorneys.com

                          Counsel for Plaintiff Beeman Berry Farm, LLC




                            21
Case MDL No. 2993 Document 67 Filed 03/17/21 Page 22 of 22




                          Mark K. Wasvary
                          MARK K. WASVARY, P.C.
                          2401 W. Big Beaver Rd, STE 100
                          Troy, MI 48084
                          Telephone: 248-649-5667
                          Fax: 248-649-5668
                          markwasvary@hotmail.com

                          Counsel for Plaintiff Beeman Berry Farm, LLC

                          Brian P. Murray
                          Lee Albert
                          GLANCY PRONGAY & MURRAY LLP
                          230 Park Avenue, Suite 530
                          New York, NY 10169
                          Telephone: (212) 682-5340
                          Fax: (212) 884-0988
                          bmurray@glancylaw.com
                          lalbert@glancylaw.com

                          Counsel for Plaintiff Beeman Berry Farm, LLC

                          Steven A. Kanner
                          Jonathan M. Jagher
                          FREED KANNER LONDON & MILLEN LLC
                          2201 Waukegan Rd, Suite 130
                          Bannockburn, IL 60015
                          Telephone: (224) 632-4500
                          Fax: (224) 632-4521
                          skanner@fklmlaw.com
                          jjagher@fklmlaw.com

                          Counsel for Plaintiff Beeman Berry Farm, LLC

                          David P. McLafferty
                          MCLAFFERTY LAW FIRM, P.C.
                          923 Fayette Street
                          Conshohocken, PA 19428
                          Telephone: (610) 940-4000 ext. 12
                          Fax: (610) 940-4007
                          dmclafferty@mclaffertylaw.com

                          Counsel for Plaintiff Beeman Berry Farm, LLC




                            22
